82078: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13638: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82078


Short Caption:SFR INVS. POOL 1, LLC VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Related Case(s):69400, 75890


Lower Court Case(s):Clark Co. - Eighth Judicial District - A684715Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


AppellantSFR Investments Pool 1, LLCDiana S. Ebron
							(Hanks Law Group)
						Jacqueline A. GilbertKaren L. Hanks
							(Former)
						
							(Messner Reeves LLP)
						


RespondentNationstar Mortgage, LLCScott R. Lachman
							(Former)
						
							(Akerman LLP/Las Vegas)
						Aaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Former)
						
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/13/2020Filing FeeFiling Fee due for Appeal. (SC)


11/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-41531




11/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-41536




11/16/2020Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert. (SC)


11/16/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-41721




11/17/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-41778




11/25/2020Notice/IncomingFiled Notice of Appearance (Scott R. Lachman as counsel for the Respondent). (SC).20-43014




12/01/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/19/20 and 8/26/20. To Court Reporter: Robin Page. (REJECTED PER PHONE CALL 12/1/20) (SC)


12/01/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/19/20 and 8/26/20. To Court Reporter: Robin Page.(SC)20-43491




12/07/2020Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)20-44354




03/11/2021MotionFiled Appellant's Motion for Stay. (SC)21-07165




03/18/2021MotionFiled Respondent's Opposition to Motion to Stay. (SC)21-07899




03/25/2021MotionFiled Appellant's Reply in Support of Motion to Stay Appeal. (SC)21-08572




04/02/2021Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion to "stay" this appeal. The motion is granted to the following extent.  Briefing of this appeal is suspended pending further order of this court.  Within 45 days of the date of this order, appellant shall file a status report in this court regarding the certiorari proceedings in SFR Investments Pool 1.  If the certiorari proceedings are resolved prior to the expiration of the 45-day period, appellant shall immediately notify this court in writing.  (SC)21-09575




04/27/2021Notice/IncomingFiled Appellant's Status Report. (SC)21-12064




04/28/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  30 days.  (SC)21-12173




05/28/2021MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief. (First Request)(SC)21-15335




06/02/2021Order/ProceduralFiled Order Approving Stipulation.  Appellant's Opening Brief and Appendix due:  June 28, 2021.  (SC)21-15596




06/25/2021MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief and Appendix. (Second Request)(SC)21-18428




07/06/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 28, 2021, to file and serve the opening brief and appendix.  (SC)21-19247




07/28/2021BriefFiled Appellant's Opening Brief. (SC)21-21878




07/28/2021AppendixFiled Joint Appendix Volume 1. (SC)21-21881




07/28/2021AppendixFiled Joint Appendix Volume 2. (SC)21-21883




07/28/2021AppendixFiled Joint Appendix Volume 3. (SC)21-21884




07/28/2021AppendixFiled Joint Appendix Volume 4. (SC)21-21886




07/28/2021AppendixFiled Joint Appendix Volume 5. (SC)21-21888




07/28/2021AppendixFiled Joint Appendix Volume 6. (SC)21-21890




07/28/2021AppendixFiled Joint Appendix Volume 7. (SC)21-21891




07/28/2021AppendixFiled Joint Appendix Volume 8. (SC)21-21894




07/28/2021AppendixFiled Joint Appendix Volume 9. (SC)21-21896




07/28/2021AppendixFiled Joint Appendix Volume 10. (SC)21-21897




07/28/2021AppendixFiled Joint Appendix Volume 11. (SC)21-21898




07/28/2021AppendixFiled Joint Appendix Volume 12. (SC)21-21899




07/28/2021AppendixFiled Joint Appendix Volume 13. (SC)21-21900




07/28/2021AppendixFiled Joint Appendix Volume 14. (SC)21-21901




08/09/2021MotionFiled Stipulation for Extension of Answering Brief Deadline (First Request). (SC)21-23101




08/10/2021Order/ProceduralFiled Order Approving Stipulation.  Respondent shall have until September 27, 2021, to file and serve the answering brief.21-23218




09/27/2021BriefFiled Respondent's Answering Brief. (SC)21-27815




09/27/2021AppendixFiled Respondent's Supplemental Appendix to Answering Brief. Vol. 1. (SC)21-27816




10/04/2021BriefFiled Amicus Curiae Brief of Federal Housing Finance Agency in Support of Respondent and Affirmance of the District Court's Judgment.  (SC)21-28430




10/26/2021MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief. (First Request)(SC)21-30898




11/02/2021Order/ProceduralFiled Order Approving Stipulation. Appellant's reply brief due: November 29, 2021. (SC)21-31497




11/22/2021MotionFiled Respondent's Motion to Withdraw as Counsel for Nationstar Mortgage LLC. (SC)21-33512




11/29/2021BriefFiled Appellant's Reply Brief. (SC)21-33924




11/29/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/03/2021Order/ProceduralFiled Order Granting Motion to Withdraw. The clerk shall remove Akerman LLP as counsel of record for respondent.  Respondent shall have 30 days from the date of this order to retain new counsel and cause new counsel to file a notice of appearance in this court. (SC).21-34569




01/05/2022Notice/IncomingFiled Respondent's Notice of Appearance for Aaron D. Lancaster. (SC)22-00350




02/02/2022Notice/IncomingFiled Respondent's Notice of Supplemental Authority. (SC)22-03483




04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13638




04/29/2022Notice/IncomingFiled Respondent's Notice of Appearance for Vanessa M. Turley. (SC)Y22-13696





Combined Case View